ORDER
PER CURIAM.
M.O. (“Mother”) appeals from the judgment of the trial court granting J.T.C.’s (“Father”) petition for a full order of protection against Mother under Missouri’s Adult Abuse Act. Mother contends the trial court erred in granting Father’s petition because there was “no substantial evidence [to support] a finding of stalking or abuse.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).